Citation Nr: 1610226	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-43 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In addition to the issues noted on the title page of this decision, the Veteran also perfected appeals regarding the RO's August 2007 denial for service connection for posttraumatic stress disorder, and its June 2009 denial for service connection for peripheral neuropathy of the right and left upper extremities.  However, the RO subsequently granted service connection for these disabilities in March 2012.  Thus, as these grants represent a full grant of the benefits being sought with respect to these issues, they are no longer in appellate status and will not be further addressed.

In January 2016, the RO informed the Veteran that he was scheduled to attend a Board video conference hearing in February 2016 pursuant to his January 2010 request for such a hearing.  However, the record shows that he withdrew his hearing request in September 2011 and again in January 2016.   

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity is productive of moderate, incomplete paralysis.

2.  The Veteran's peripheral neuropathy of the left lower extremity is productive of moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 20 percent for right lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for an increased evaluation to 20 percent for left lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the duty to notify and assist with the appellant with the development of his claim, the duty to notify has been satisfied by a letter dated in January 2009. This letter was sent prior to the June 2009 rating decision on appeal and explained how VA could assist the Veteran with obtaining evidence in support of this claim.  

The Board also finds that all evidence necessary for equitable resolution of the issues being decided herein has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  In terms of postservice records, the Veteran relayed in July 2013 that he was easily fatigued and had been admitted to the emergency room two times in the past ninety days.  While his representative links these assertions to the Veteran's service-connected peripheral neuropathy of the lower extremities, neither the Veteran nor the outpatient records allude to such a connection.  In any event, the Board does not find that there is any outstanding pertinent evidence that requires further development.  In this regard, the Veteran reported in July 2013 that he receives all of his treatment at the VA medical facility in Fresno, California, and his claims file contains VA treatment records dated from 2011 to 2015.  Also, the Veteran has been afforded VA examinations pertinent to this appeal in February 2009, August 2011 and November 2015, and the examination reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was also afforded the opportunity to attend a Board hearing which he initially requested, but later withdrew.  In short, the Board does not have notice of any additional relevant evidence which is available but has not been obtained.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims being decided below are thus ready to be considered on the merits.

II.  Analysis

Pertinent Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for diseases of the peripheral nerves are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under Code 8520 for the sciatic nerve, complete paralysis is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520 (2015).  As none of the manifestations of complete paralysis are present, the medical evidence does not support a finding of complete paralysis of the sciatic nerve here.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Under Code 8520, for incomplete paralysis, as is the case here, Code 8520 provides for a 10 percent disability rating if the condition is "mild".  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided and a 60 percent rating is provided for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Factual Background

In September 2008, the Veteran filed a claim in regard to his service connected peripheral neuropathy of the right and left lower extremities which the RO construed as a claim for an increased rating. 

On file is a February 2009 VA peripheral nerve examination report that reflects the Veteran's complaint of experiencing some pain on the toes of right foot for the last 3 years as well as the foot.  It was noted that his left foot was not very symptomatic.  On examination the Veteran had normal power and coordination in all four extremities.  There was no atrophy, no fasciculations, and no involuntary movements.  Knee jerks were 1+ and ankle jerks were absent.  Plantar reflexes were flexor.  Sensory findings revealed diminished pinprick in stocking distribution 2/3 of the way up the legs bilaterally and symmetrically.  Regarding gait, the Veteran was noted to walk across the room in a somewhat slow manner and slightly broad based.  He had the same difficulty walking on toes and heels.  Tandem walking could not be performed.  Romberg test was negative.  Nerve conduction velocities in lower extremities were noted to have been performed two years earlier with no repeat studies.  The Veteran was diagnosed as having diabetic peripheral neuropathy right and left lower extremities, mild in degree, condition unchanged in two years.

In February 2011, the Veteran presented for a VA neurology consult primarily for his upper extremities.  He also reported occasional numbness in his feet.  

At a VA peripheral nerve examination in August 2011, the examiner noted that the Veteran's legs were getting numb from time to time, but that there was no pain.  He said walking was limited mainly by the Veteran's heart condition and shortness of breath, and his standing was also limited because of the heart condition and getting easily tired.  He noted that the Veteran had paresthesia in all four extremities which very slightly interfered with the daily activity.  The nerves involved were the peripheral nerves.  Findings revealed normal power and coordination in both lower extremities.  There was no atrophy, no fasciculations, and no involuntary movements.  Slight tremors were noted from time to time, but not very persistent.  Knee jerks were reduced to 1+ and ankle jerks were absent.  Plantar reflexes were flexor.  Findings with respect to the sensory system revealed reduced sensation in stocking distribution to the middle of the legs bilaterally and symmetrically.  The Veteran was observed walking across the room in a slightly broad based and minimally unsteady.  He could also walk a few steps on toes and heels.  Tandem walking was somewhat more difficult. Romberg test was negative.  The Veteran was diagnosed as having diabetic peripheral neuropathy right and left lower extremities mild in degree, condition unchanged and stable.

At a VA peripheral nerve examination in November 2015, the Veteran was noted to have mild dysesthesias in both lower extremities with no pain, either constant or intermittent.  He also had mild numbness.  Findings revealed that reflexes were 1+ in the knees and were absent in the ankles.  There was decreased light touch on the ankle/lower leg and foot/toes, bilaterally.  There was no muscle atrophy.  Strength was 5/5 in all tested lower extremity groups.  Trophic changes described as hair loss were noted below the knees.  The examiner found that the Veteran had incomplete paralysis of the sciatic nerve in the right and left lower extremities that was mild.  Electromyogram findings from 2007 were noted to be positive for neuropathy in both lower extremities.  The examiner opined that the Veteran's peripheral neuropathy did not impact his ability to work and reported that the neurological examination had not changed since he was last seen in 2007.  

VA outpatient records are on file from December 2011 to November 2015, but do not for the most part pertain to the Veteran's lower extremity peripheral neuropathy disability.  

Discussion

In light of the criteria and facts set out above, the Board finds that increased ratings to 20 percent for the Veteran's service-connected peripheral neuropathy of the right or lower extremities are warranted.  That is, the degree of incomplete paralysis shown is assessed as being moderate in degree.  Pertinent findings revealed absent ankle reflexes and occasional decreased sensation bilaterally, but also 1+ reflexes at the knees and no pain (except for the Veteran's initial and sole report of some right foot and toe pain in February 2009).  Also noted at the November 2015 VA examination were trophic changes described as hair loss below the knees.  While this particular finding is not noted at the earlier examinations, the November 2015 examiner did note that there had been no changes in findings from the prior examinations (in February 2009 and August 2011).  Although the examiners from each examination assessed these findings as "mild", the Board finds after considering the regulatory guidance at 38 C.F.R. §§ 4.120, 4.123, 4.124 and 4.124a, that such findings most approximate a 20 percent rating in each lower extremity for moderate impairment.  This assessment takes into consideration the Veteran's credible, subjective complaints set out above as well as his pertinent medical history and the examination findings showing trophic changes and sensory disturbance.  

With respect to a higher than 20 percent rating, the Board finds that such criteria have not been met.  That is, the findings do not approximate the criteria for moderately severe impairment in view of the fact that there is no muscle atrophy, no loss of reflexes at the knees (although such reflexes are diminished), and strength of 5/5 in all tested lower extremity groups.  

The Board has considered whether staged ratings are appropriate in the present case.  However, as the disabilities being evaluated did not significantly change during the appeal period, a uniform evaluation of 20 percent in each lower extremity is warranted for the duration of the appeal period.  See Fenderson v. West, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet.App. 505 (2007).  Therefore, a staged rating is unnecessary.

Under 38 C.F.R. § 3.321, extraschedular consideration is given for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The language of 38 C.F.R. § 3.321(b)(1)  provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board must consider any combined effects resulting from all of a Veteran's service-connected disabilities insofar as they impact the disability picture of those disabilities in appellate status.  See Johnson v. McDonald, 762 F.3d 1362 (2014); Yancy v. McDonald, No. 14-3390 (February 2016).

At the outset, it is questionable whether this issue warrants further consideration as the Veteran did not specifically seek extraschedular consideration nor is the issue reasonably raised by the facts of record.  See Yancy v. McDonald, No. 14-3390 (February 2016).  In any event, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability as well as any combined effects from all of his service connected disabilities with the established criteria found in the rating schedule for the particular disability.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As set out above, the rating criteria for the Veteran's peripheral neuropathy of the right and left lower extremities reasonably describe the Veteran's disability levels and symptomatology in terms of the severity of the disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  Therefore, the first step of Thun is not met and referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.

Finally, the Board acknowledges that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual employability due to service connected disability (TDIU) is considered a component of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, however, the Veteran has already been granted a TDIU.  See August 2013 rating decision.  Accordingly, further consideration of this matter is not warranted.  


ORDER

Entitlement to an increased evaluation of 20 percent for right lower extremity peripheral neuropathy is granted.

Entitlement to an increased evaluation of 20 percent for left lower extremity peripheral neuropathy is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


